    Case 3:20-cv-00994-C-BH Document 7 Filed 04/24/20                                Page 1 of 2 PageID 144



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

AMJID SHAH,                                                  )
          Petitioner,                                        )
vs.                                                          )    No. 3:20-CV-994-C-BH
                                                             )
CHAD WOLF, Acting Secretary                                  )
of the U.S. Department of Homeland                           )
Security, et al.,                                            )
                Respondents.                                 )    Referred to U.S. Magistrate Judge1

    ORDER AND INSTRUCTIONS TO PARTIES IN A MOTION UNDER 28 U.S.C. § 2241

        The petitioner has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241, and
Petitioner’s Emergency Motion for Temporary Restraining Order. (See docs. 1, 3.) Pleadings and
briefs are required or permitted as follows:

SERVICE OF PROCESS. The Clerk shall serve a true copy of this order on the petitioner. True
copies of this order, the motion, any memorandum in support, and any other relevant orders shall
be served electronically on the United States Attorney for the Northern District of Texas.2 See Fed.
R. Crim. P. 49(b); Fed. R. Civ. P. 5(b)(2)(D).

RESPONSIVE PLEADINGS. The United States Attorney shall file an answer or response to the
petition and emergency motion for a temporary restraining order (TRO) within SEVEN (7) days
of service. The answer or response should be captioned appropriately, and not as a motion to
dismiss, motion for summary judgment, or other motion seeking judgment as a matter of law. The
United States Attorney shall serve a copy of the answer or response and any brief on the petitioner
and shall file a certificate with the Clerk evidencing service.

PETITIONER’S REPLY. The petitioner may submit a reply brief to the respondent’s answer or
other pleading within SEVEN (7) days from date of service of the answer or other pleading.

BRIEFS. Briefs should be submitted on letter size paper, 8 ½” by 11”, and should be double spaced.
Each argument with supporting citations advanced in the brief should clearly specify the specific
ground of the motion or numbered paragraph of the pleading it seeks to support or oppose. A copy
of any brief must be served by mail on the opposing party or counsel, if represented by counsel, and
a certificate reflecting service shall be included in the brief.

CHANGE OF ADDRESS. The petitioner must immediately notify the Court of any change of

1
  By Special Order No. 3-251, this has case has been automatically referred for issuance of findings, conclusions and
recommendation.
2
    Such service shall be directed to the attention of the Civil Chief of the United States Attorney’s Office.
 Case 3:20-cv-00994-C-BH Document 7 Filed 04/24/20           Page 2 of 2 PageID 145



address and its effective date by filing a notice entitled “NOTICE TO THE COURT OF CHANGE
OF ADDRESS”. The notice should contain only information about the change of address and
effective date.

      SO ORDERED this 24th day of April, 2020.



                                                ___________________________________
                                                IRMA CARRILLO RAMIREZ
                                                UNITED STATES MAGISTRATE JUDGE
